FILED
                                                                                                                                       DALLAS COUNTY
                                                05-19-00730-CV                                                                         6/1   9/2019 8:49
                                                                                                                                             FELICIA PITRE
                                                                                                                                                           AM
                                                                                                                                       DISTRICT CLERK

                                                                                                                              Shelia Bradley

                                               Cause No. DC-17-09200

  ZALE CORPORATION,                                                               1N   THE DISTRICT COURT OF
                                                                   )
                                                                                                          FILED IN
                                                                   )                               5th COURT OF APPEALS
                       Plaintiff,                                  )                                   DALLAS, TEXAS
            V.                                                     )                               6/20/2019 5:36:24 PM
                                                                   )               DALLAS                  TEXAS
                                                                                                 COUNTY,LISA  MATZ
  LIBERTY INSURANCE                                                )
                                                                                                           Clerk
  UNDERWRITERS               INC., et   al.                        )

                                                                   )

                       Defendants.                                 )                   14th   JUDICIAL DISTRICT

                                                NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

          Plaintiff,   Zale Corporation (“Zale”), ﬁles this Notice stating                     its   intention to appeal (1) the


trial   court’s Order Granting Excess Insurers Berkley Insurance                         Company and          Starr   Indemnity   &
Liability   Company’s       Traditional       Motion   for   Summary Judgment,                signed    May   20, 2019, and (2)


the trial court’s Order Granting Defendants Berkley Insurance                            Company and          Starr   Indemnity   &
Liability   Company’s No-Evidence Motion                 for    Summary Judgment,                also signed     May    20, 2019.


This appeal Will be ﬁled in and sought from the Fifth Court of Appeals in Dallas, Texas.


                                                             Respectfully submitted,


                                                             By:       /s/ Travis   M. Brown
                                                                   Patrick   J.   Wielinski
                                                                   pwielinski@cokinoslaw.com
                                                                   State Bar N0. 2 1432450
                                                                   Travis    M. Brown
                                                                   tbrown(a)cokinoslaw.com
                                                                   State Bar N0. 24061890
                                                                   COKINOS |YOUNG
                                                                   800 Crestview Tower
                                                                   105 Decker Court
                                                                   Irving,   TX
                                                                              75062
                                                                   Telephone: 817-635-3620
                                                                   Facsimile: 817-635-3633




NOTICE OF APPEAL                                                                                                            Page   1
                                                          Michael E. Famell
                                                          mfarnell@pfglaw.com
                                                             Admitted pro hac Vice
                                                          Gabriel   J.   Le Chevallier
                                                          glechevallier@pfglaw.com
                                                              Admitted pro hac Vice
                                                          PARSONS, FARNELL & GREIN,         LLP
                                                          1030 SW Morrison Street
                                                          Portland, Oregon 97205
                                                          Telephone:       503-222-1 8 12
                                                          Facsimile:       503-274-7979


                                                          COUNSEL FOR PLAINTIFF
                                                          ZALE CORPORATION



                                         CERTIFICATE OF SERVICE

         This   is   to certify that a true   and correct copy of the foregoing document has been served

on   all patties     of record,   in   compliance with Rules 21 and 21a of the Texas Rules of Civil


Procedure, on June 19, 2019.



                                                          /S/ Travis  M. Brown
                                                          Travis   M. Brown




NOTICE OF APPEAL                                                                                  Page 2